--------------------------------------------------------------------------------

Exhibit 10.1


MODINE MANUFACTURING COMPANY
2017 INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK AWARD
AWARD AGREEMENT


We are pleased to inform you that you have been granted an opportunity to earn a
Performance Stock Award of Modine Manufacturing Company (the “Company”), subject
to the terms and conditions of the Modine Manufacturing Company 2017 Incentive
Compensation Plan (the “Plan”) and of this Award Agreement.  Unless otherwise
defined herein, all terms used in this Award Agreement shall have the same
meanings as set forth in the Plan.
 

 
Full name of Grantee:
         
Date of Award:
May 29, 2019
       
Target number of Common Stock:
         
Performance Period:
April 1, 2019 to March 31, 2022



1.  Performance Stock Award.  Pursuant to the Plan, you are hereby granted a
Performance Stock Award, subject to the terms and conditions of this Award
Agreement and the Plan.  The number of shares of Common Stock to be issued
hereunder if the Target Performance Goals are achieved is set forth above.


2.  Terms of Performance Stock Award and Performance Goals.  You have been
granted an opportunity to earn shares of Common Stock under this Performance
Stock Award.  The actual number of shares of Common Stock earned by you will be
determined as described below, based upon the actual results for the Performance
Period set forth above compared to the Performance Goals set forth below,
provided that you remain an employee of the Company or a Subsidiary for the
entire Performance Period (subject to the provisions below regarding death,
Disability or retirement) and the achievement of the Performance Goals is
greater than the Threshold amount specified below (the “Conditions”).  If either
of these Conditions is not satisfied, then except as otherwise provided in this
Award Agreement and the Plan, no Common Stock shall be earned.  The Performance
Goals for this Performance Stock Award are: Cash Flow Return on Invested Capital
(“CFROIC”) and Average Annual Revenue Growth (“Revenue Growth”), with each
having a 50% weight.  The Threshold Performance Goals are the minimum
Performance Goals necessary for the Performance Period that must be achieved by
the Company in order for you to qualify for any Common Stock and the Maximum
Performance Goals are the minimum Performance Goals for the Performance Period
in order for you to qualify for the maximum number of shares of Common Stock
earned under this Performance Stock Award.



--------------------------------------------------------------------------------

 
Performance Goal: CFROIC
Performance Stock Award Earned Based on
Achievement of Performance Goal
 
Threshold:  7.0%
5% of Target number of Common Stock
 
Target:   10.5%
50% of Target number of Common Stock
 
Maximum:   ≥14.0%
100% of Target number of Common Stock




 
Performance Goal: Revenue Growth
Performance Stock Award Earned Based on
Achievement of Performance Goal
 
Threshold:  3.0%
5% of Target number of Common Stock
 
Target: 8.0%
50% of Target number of Common Stock
 
Maximum: ≥13.0%
100% of Target number of Common Stock



“CFROIC” or “Cash Flow Return on Invested Capital” means Cash Flow Conversion
divided by Average Capital Employed.  Cash Flow Conversion equals Adjusted Free
Cash Flow, which equals current fiscal year “net cash provided by operating
activities”, less “expenditures for property, plant and equipment” (both as
reported externally in the Company’s consolidated statement of cash flows), plus
or minus Permitted Adjustments (defined below) plus Cash Interest, which is cash
interest expense paid on outstanding debt.  Average Capital Employed for each
fiscal year equals total debt plus shareholders’ equity averaged over five
points (i.e., the last day of each fiscal quarter and prior fiscal year-end);
and where shareholder’s equity excludes shareholder equity attributable to
minority shareholders.  Permitted Adjustments include:


Restructuring Charges


•
Fees and expenses for restructuring consultants or financial advisors


•
Employee severance, outplacement and related benefits


•
Employee insurance and benefits continuation


•
Contractual salary continuation for terminated employees


•
Equipment transfers and facility preparation


•
Environmental services (e.g., plant clean-up prior to sale)



Acquisition and Divestiture Charges


•
Fees and expenses for transaction advisors


•
Integration expenses


•
Other incremental costs and charges that are non-recurring and directly related
to the transaction



Other


•
Fees and expenses for strategy advisory services associated with a specific
transaction or unique project


•
Unusual, non-recurring or extraordinary cash and non-cash charges or income



2

--------------------------------------------------------------------------------

Adoption of New Accounting Standards


•
The impact of the adoption of new U.S. GAAP accounting standards and significant
changes in the Company’s accounting methods.



Divestitures


•
The impact of significant divestitures, such that annual metrics will be
calculated on a “continuing operations” basis for the periods following
divestiture.



Notwithstanding the foregoing, the Committee may disregard all or part of any
Permitted Adjustment as separately applicable to each performance metric if
doing so would decrease the amount payable under this Performance Stock Award.


“Revenue Growth” means the simple three-year arithmetic average of the Company’s
annual change in revenue over the Performance Period, as reported on the
Company’s audited financial statements.


If actual CFROIC or Revenue Growth for the Performance Period is between
Threshold and Target and/or between Target and Maximum, the number of shares of
Common Stock earned shall be determined on a linear basis.  In the event that
the Company’s actual CFROIC or Revenue Growth does not meet the Threshold for
the Performance Period, no Common Stock shall be earned relative to such metric
under this Performance Stock Award.  In the event that the Company’s actual
CFROIC or Revenue Growth exceeds the Maximum for the Performance Period, only
the Maximum percentage of the Target number of shares of Common Stock set forth
above shall be earned relative to such metric.


3.  Delivery of Shares of Common Stock.   Performance Stock earned shall be paid
in shares of Common Stock delivered to you after the end of the Performance
Period as soon as administratively practicable after the Committee has approved
and certified the number of shares of Performance Stock that have been earned
hereunder or, in the event of vesting covered under Paragraph 4 below, within
thirty (30) days of the date of your termination of employment.
 
4.  Change in Control.    Notwithstanding anything in this Agreement to the
contrary, upon a Change in Control, all outstanding Performance Stock shall be
deemed to have satisfied the Target Performance Goals and shall vest pro-rata
based upon the period worked during the Performance Period as of the date of an
involuntary termination of your employment with the Company or a Subsidiary by
the Company without Cause or by you for Good Reason within one (1) year
following a Change in Control.  “Good Reason” means a material diminution in
your base salary; material diminution in your annual target bonus opportunity;
material diminution in your authority, duties or responsibilities; material
diminution in authority, duties or responsibilities of the supervisor to whom
you report; material diminution in the budget over which you retain authority;
or material change in the geographic location at which you must perform
services.
 
5.  Death, Disability or Retirement.  Notwithstanding anything in this Agreement
to the contrary, upon your termination of employment due to death or Disability
(as defined herein), or upon your retirement (with Committee approval), a
prorated portion (based on the period working during the Performance Period) of
the Performance Stock granted to you hereunder shall vest based on the Company’s
actual achievement of the Performance Goals at the end of the Performance Period
as certified by the Committee and shares will be delivered to you after the
Committee has approved and certified the number of shares of Performance Stock
that have been earned hereunder.  For purposes of this Award Agreement,
“Disability” shall mean “permanent and total disability” as defined in Section
22 (e)(3) of the Code.


3

--------------------------------------------------------------------------------

6.  Forfeiture.  Other than as described above in Paragraph 4 regarding a Change
in Control or Paragraph 5 regarding Death, Disability or retirement, upon your
termination of employment with the Company or a Subsidiary for any reason during
the Performance Period, you will forfeit all Performance Stock covered by this
Agreement.


7.  Shareholder Status.  While this Performance Stock Award is outstanding and
until Common Stock is issued hereunder, you shall not have any rights as a
shareholder of the Company, including the right to vote and the right to receive
dividends on any Common Stock potentially earned under this Performance Stock
Award.
 
8.  Transfer.  The Performance Stock Award shall be nontransferable. 
Notwithstanding the foregoing, you shall have the right to transfer the
Performance Stock Award or Common Stock otherwise issued hereunder upon your
death, either by the terms of your will or under the laws of descent and
distribution.


9.  No Unlawful Issue of Common Stock.  If, in the opinion of its counsel, the
issue of any Common Stock hereunder pursuant to this Performance Stock Award
shall not be lawful for any reason, including the inability of the Company to
obtain, from any regulatory body having jurisdiction, authority deemed by such
counsel to be necessary to such issuance, the Company shall not be obligated to
issue any such Common Stock pursuant to this Performance Stock Award.


10.  No Obligation of Employment.  This Performance Stock Award shall not impose
any obligation on the Company to continue your employment with the Company or
any Subsidiary.


11.  Controlling Provisions; Plan Controls.  In the event of a conflict between
the terms of this Award Agreement and any employment agreement or change in
control agreement between you and the Company, this Award Agreement shall
control.   This Performance Stock Award is qualified in its entirety by
reference to the terms and conditions of the Plan under which it is granted, a
copy of which you may request from the Company.  The Plan empowers the Committee
to make interpretations, rules and regulations thereunder and, in general,
provides that the determinations of such Committee with respect to the Plan
shall be binding upon you.  The Plan is incorporated herein by reference.


12.  Forfeiture Under Recoupment Policy.  The Company shall have the power and
the right to require you to forfeit and return the shares of Common Stock issued
hereunder or any proceeds therefrom consistent with any recoupment policy
maintained by the Company under applicable law, as such policy is amended from
time to time.


13.  Use of Words.  The use of words of the masculine gender in this Award
Agreement is intended to include, wherever appropriate, the feminine or neuter
gender and vice versa.


14.  Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


15.  Taxes.  The Company may require payment of or withhold any tax which it
believes is required as a result of this Performance Stock Award, and the
Company may defer making delivery with respect to shares issuable hereunder
until arrangements satisfactory to the Company have been made with respect to
such tax withholding obligations.


4

--------------------------------------------------------------------------------

16. Committee Discretion.  Notwithstanding anything in this Agreement, the
Committee retains the discretion to make negative adjustments to the final
determination of the achievement of any Performance Goals.


17. Personal Information.  Solium Capital LLC and Equiniti Trust Company assist
the Company in the operation of the Plan and the administration of the
Performance Stock Award granted pursuant to this Award Agreement.  If you choose
to participate in the Plan, you acknowledge and consent to the Company sharing
your name, email, and information regarding the grant of the Performance Stock
Award under this Award Agreement with both Solium Capital LLC and Equiniti Trust
Company.


By your electronic agreement and the signature of the Company’s representative
below, you and the Company agree that this Performance Stock Award awarded to
you under this Award Agreement is subject to the terms and conditions of the
Plan, a copy of which is available to you upon request.  As provided in the
Plan, you hereby agree to accept as binding any decision of the Committee with
respect to the interpretation of the Plan and this Award Agreement, or any other
matters associated therewith.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
as of May 29, 2019.



 
MODINE MANUFACTURING COMPANY




 
By:
[image00070.jpg]
   
Thomas A. Burke
   
President and Chief Executive Officer





5

--------------------------------------------------------------------------------